République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

ANNEXE 4

PORTÉE DES TRAVAUX

Survol electromagnétique pour les blocs Kasai -
Equateur

Page 1of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Table des Matières

PORTÉE DES TRAVAUX POUR LE SURVOL GEOPHYSIQUE DÉTAILLE ET SPECIALISE POUR TOUT LE PAYS su. 3
SURVOL ÉLECTROMAGNÉTIQUE PAR AÉRONEF À VOILURE FIXE ….….

SECTION 1 - CARACTÉRISTIQUES DU SURVOL...
1 LEVÉ EM PAR AÉRONEF À VOILURE FIXE.
11 DELIMITATION DES ZONES DE LEVI
12 Altitude de vol...
121 Direction et Espacement des lignes de levé et lignes de contrë)
13 SPECIFICATIONS DE LEVE ELECTROMAGNETIQUE: .
13.1 Navigation
1.3.2  Acceptabilité de re-vol de la ligne de levé El
SECTION 2 — PRODUITS LIVRABLES

HR RER GW

Page 20f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

PORTÉE DES TRAVAUX POUR LE SURVOI GEOPHYSIQUE DETAILLE ET SPECIALISE
POUR TOUT LE PAYS

SURVOL ÉLECTROMAGNÉTIQUE PAR AÉRONEF À VOILURE FIXE
SECTION 1 — CARACTÉRISTIQUES DU SURVOL

1 LEVÉ EM PAR AÉRONEF À VOILURE FIXE

Xcalibur Airborne Geophysics s'engage à effectuer le levé EM numérique sur des cibles identifiées lors
des campagnes de survol magnétique et radiométrique haute résolution et régionales.

Le système électromagnétique Tempest de Xcalibur est unique en ce sens qu'il fournit des mesures
EM de haute puissance et de haute qualité sur un avion monomoteur léger pour des opérations
rentables et robustes dans des environnements difficiles. Tempest peut fonctionner efficacement à
partir des aérodromes éloignés et effectuer de longues missions en toute sécurité, réduisant ainsi la
complexité logistique par rapport aux systèmes EM d’hélicoptères. Ces avantages se traduiront par
une amélioration des délais d'exécution des projets.

Tempest est un système électromagnétique à voilure fixe, dans le domaine-temps, conçu pour
acquérir des données de conductivité au sol à haute résolution et entièrement calibrées.

Tempest acquiert des données avec une bande passante extrêmement large, ce qui la rend capable
de cartographier à haute résolution les variations subtiles de conductivité proche de la surface jusqu'à

plusieurs centaines de mètres de profondeur ; idéal pour les applications hydrogéologiques telles que
ce projet.

11 Délimitation des zones de levé

Les distances linéaires totales des zones de levé seront établies au terme des survols magnétiques-
radiométriques et gravimétriques après la sélection des zones cibles (20% du total des blocs)

1.2 Altitude de vol:

Page 30f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Longueur minimale de ligne 8km

Hauteur de vol

Aéronef, Emetteur Electromagnétique, Magnétomètre et | 120m*
Spectromètre

Récepteur électromagnétique

“en fonction de l'évaluation des risques / du terrain

Remarque : les spécifications de vol sont assujetties au vol de reconnaissance et à l'analyse finale
de la sécurité sur place.

1.2.1 Direction et Espacement des lignes de levé et lignes de contrôle:
Seront établis après le levé régional.
13 Spécifications de levé électromagnétique:

Le contrôle de qualité des données (QC) doit se faire sur terrain sur une base quotidienne. Les
tolérances suivantes seront observées en permanence, déviation par rapport à ces tolérances se
traduira par re-vols aux frais de la partie indiquée.

1.3.1 Navigation:

Une carte GPS Novatel OEMV est utilisée à la fois dans le système d'acquisition et dans l'oiseau Rx
pour le positionnement et la navigation aéroportés.

Pour la navigation, un démodulateur Omnistar intégré est utilisé pour la correction différentielle en
temps réel. Les données de portée satellitaire sont enregistrées par toutes les unités GPS pour générer
des solutions post-traitées corrigées différentiellement.

13.2 Acceptabilité de re-vol de la ligne de levé EM:

Les lignes de levé seront revolées sans frais pour l'ENTREPRISE lorsque les conditions énumérées ci-
dessous se produisent:

. La position de l’aéronef s'écarte de la position prévue de la ligne de plus de 50 m sur une
distance continue de 3 km ou plus, à moins que, de l'avis exclusif du pilote, cela ne
compromette la sécurité de l'aéronef, de l'équipage ou de l'équipement ou ne
contrevienne aux règlements de l'Autorité de l'aviation, comme ceux qui se rapportent
aux agglomérations.

. La hauteur de l’aéronef s'’écarte de la surface de drapée prévue de plus de 30 m sur une
distance continue de 3 km ou plus, à moins que, de l'avis exclusif du pilote, cela ne
compromette la sécurité de l’aéronef, de l'équipage ou de l'équipement ou ne
contrevienne aux règlements de l'Autorité de l'aviation, comme ceux relatifs aux aires
bâties.

. Le bruit RMS dans le dernier canal des données EM brutes dépasse 0,1 fT (B-field) sur
une distance de 3 km dans les zones résistives, sauf si le bruit est attribuable à des
interférences externes, telles que des caractéristiques culturelles.

Page40of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

. Les lacunes dans les données numériques provenant de la navigation et des
équipements auxiliaires dépassent 5 secondes par ligne. Les erreurs isolées, les pics et
les écarts non séquentiels seront corrigés par interpolation, jusqu'à un maximum de 2 %
Pour une ligne de vol donnée, à condition qu'il n’existe pas de lacunes Similaires dans les
données sur les sections voisines des lignes de vol adjacentes,

. Les re-vols ne seront pas effectués en cas de données GPS médiocres Ou inexistantes de
l'oiseau récepteur EM. Dans ce cas, la position calculée du récepteur sera utilisée à la
place de la position GPS mesurée.

. Les données magnétiques acquises lors d’un levé Tempest sont de nature auxiliaire
seulement, et les re-vols ne seront pas effectués en raison de problèmes diurnes ou
autres avec l'acquisition de données magnétiques.

SECTION 2 — PRODUITS LIVRABLES

Xcalibur fournira les produits de traitement des données tels que décrits dans les sections suivantes,
sauf sur demande contraire du Client et avec accord de Xcalibur.

Tous les produits de levé sont livrés sous forme numérique. Les bases de données sont livrées au
format Geosoft et les grilles au format ERMapper. Toutes les données sont référencées au WGS8q4
datum et se trouvent dans une projection UTM.

Produits de cont le qualité sur terrain
Les produits suivants seront disponibles lors de l'acquisition des données.
Quotidien

1 Mise à jour de l'avancement de l'acquisition

2. Image de trajectoire de vol

3. Images de carte
a. Intensité magnétique totale (TMI)
b. Composant EM Amplitude X & Z, fenêtres de temps précoce, moyenne et tardive
c. Constante de temps (Tau) composant X & z

Deux fois par semaine
1. Archives de lignes numériques localisées au format Geosoft
2. Données localisées des sections d'image de conductivité-profondeur (CDI) dans l'archive de

ligne numérique
3. Images des sections d'image de conductivité-profondeur (CDI) de chaque ligne

À la fin de l'acquisition

Grilles préliminaires du Composant EM Time Constant X & Z, du composant EM Channels X & Z
(fenêtres de temps précoce, intermédiaire et tardive), TMI et archive de ligne numérique localisée.

Produits de le! l

Page5of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

1. Rapport sur la logistique et le traitement de données du levé

2. Archives de ligne numérique localisées des données traitées de lignes finales au format
Geosoft (ou autre format convenu)

3. Grilles au format Geosoft (ou autre format convenu), et images KMZ et GeoTIFF de;

a. TMiet 1VD_TMi traitées finales

b. Modèle Numérique de Terrain

c. EM Amplitude composant X & Z, fenêtres de tous les temps

d. Constante de temps (Tau) composant X & Z

e. Sections d'image de conductivité-profondeur (CDI) terrain corrigé géoréférencées de
chaque ligne

f._ Tranches de profondeur d'image de conductivité-profondeur (CDI) géoréférencées
jusqu'à 10 profondeurs

4. Base de données localisée des données de ligne mesurées et traitées comme indiqué ci-
dessous

Toutes les informations de position sont relatives à la référence géographique WGS84
et les positions projetées sont dans la projection Mercator Transversale Universelle,
sauf accord contraire.

Données finales traitées par Geosoft :

Page 60f8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Page 7of8
République Démocratique du Congo
Cartographie géophysiques aéroportées et géologique du pays

Seront établis une fois que les zones d'intérêt ont été identifiées.

Page 80of8
